Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 7/30/2021:
Referring to the response to the 35 U.S.C. 112(b) rejections (arguments: page 10 lines 13-18):  The 35 U.S.C. 112(b) rejections have been dropped in view of amendments. 
Referring to the response to the 35 U.S.C. 103 rejections (arguments: page 10 line 19 to page 13 line 12):  Refer to the updated 35 U.S.C. 103 rejections below in view of amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0075800 to Paraskevas et al in view of U.S. Publication No. 2007/0025882 to Yamaguchi et al in view of U.S. Patent No. 6,211,979 to Kang et al in view of U.S. Publication No. to K et al in view of U.S. Publication No. 20130031212 to Enosaki et al, and in further view of U.S. Publication No. 20190340116 to Miyauchi.
Referring to claim 1, Paraskevas et al disclose in Figures 1-3 a control apparatus (ECU, CPU, or vehicle control logic circuit; method of Figure 3 is performed by “an algorithm that corresponds to processor-executable instructions that may be stored, for example, in main or auxiliary or remote memory, and executed, for example, by an on-board or remote ECU, central processing unit (CPU), 
At least one memory (main or auxiliary or remote memory) configured to store instructions (Section 0025 lines 7-15).
At least one processor (ECU, CPU, or vehicle control logic circuit which executes instructions of main or auxiliary or remote memory) configured to execute the instructions to (Section 0025 lines 7-15):
Control communication in a vehicle (vehicle 12) … a plurality of switches (114A-114N) relaying … a packet input to and output from at least one ECU (controllers 112A-112N) installed on the vehicle.  Each of the controllers 112A-112N of vehicle 12 can be an ECU.  Each of the controllers 112A-112N are communicatively connected to one another by an embedded array of Ethernet switches 114A-114N.  Packets are communicated between ports of each Ethernet switch 114A-114N of respective controllers 112A-112N according to source and destination switch data.
Set (step 213) a second control entry (generating an interrupt signal to discontinue any further exchange of data by the compromised controller) … for detecting the packet transmitted from the ate least one ECU, triggered by a frequency of communication of the at least one ECU exceeding a predetermined threshold value (the frequency of messages is outside the boundary of Min <= freq <= Max since it exceeds a threshold: freq > Max; Section 0026 lines 7-15), and determine (step 211) any one of failure of the at least one ECU (Figure 2: failure of ECU 112B, ECU 112D, and ECU 112E) and a fault of a communication path (Figure 2: path between ECU 112B and ECU 112D and path between ECU 112B and ECU 112E) according to combination of the plurality of switches and a plurality of ports (ports of each Ethernet switch 114A-114N) in which interruption (failure causes degradation and disruption to traffic of packets) of the packet transmitted from the at least one ECU is detected.  Step 209: ECU monitors traffic to/from ECU, which includes monitoring the frequency of messages to/from ECU.  Step 211: if the frequency of messages to/from ECU is outside the boundary Min <= freq <= Max, which 
…
Determine (step 211) that the at least one ECU is failed (Figure 2: failure of ECU 112B, ECU 112D, and ECU 112E)… in response to detecting that the packet transmitted from the at least one ECU is interrupted (failure causes degradation and disruption to traffic of packets) in the plurality of switches connected to the at least one ECU performing the communication.  Step 209: ECU monitors traffic 
Determine (step 211) that a communication path is abnormal (Figure 2: path between ECU 112B and ECU 112D and path between ECU 112B and ECU 112E) … in response to detecting that the packet transmitted from the at least one ECU is interrupted (failure causes degradation and disruption to traffic of packets) between the switches on the communication path between the plurality of switches on the communication path between the at least one ECU.  Step 209: ECU monitors traffic to/from ECU, which includes monitoring the frequency of messages to/from ECU.  Step 211: if the frequency of messages to/from ECU is outside the boundary Min <= freq <= Max, which includes that the frequency of the messages exceeds the threshold freq > Max, an intrusion is detected and ECU takes corrective actions to remediate the intrusion in step 213.  The remedial action in step 213 can include generating an interrupt signal to discontinue any further exchange of data by the compromised controller.  As shown in Figure 2 when an intrusion is caused by device 111 invading ECU 112B: ECU 112B cannot send legitimate network traffic to ECU 112D so both ECU 112B and ECU 112D have failed and the path between ECU 112B and ECU 112D has failed (claimed “communication path is abnormal”); also device 111 uses ECU 12B to inundate ECU 112E with excessive demands so ECU 112E has failed and the path between ECU 112B and 
Paraskevas et al do not disclose a control apparatus, comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: …
Yamaguchi et al disclose in Figures 41, 53 and Sections 0261-0263, 0305-0307 a vehicle system comprising a vehicle control apparatus 2001 (claimed “control apparatus”) that controls ECU 2005, ECU 2006, switches 2026-2029, and switches 2022 using CPU 2011 to execute instructions stored in ROM 2012 and RAM 2013 in order to perform functions of the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a control apparatus, comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: … One would have been motivated to do so so that a control apparatus can control all of the ECUs and switches in the vehicle.
Paraskevas et al also do not disclose control communication in a vehicle by setting one or more control entries to a plurality of switches relaying, by referring to the one or more control entries, a packet input to and output from at least one ECU installed on the vehicle.	
Kang et al disclose in Figures 1-14 a ECU that controls a plurality of switches and corresponding ports of switches.  ECU determines paths for packets from input ports of switches or output ports of switches according to a routing table (claimed “one or more control entries”), as shown in Figure 5, which indicates paths for packets according to input port numbers of switches and output port numbers of switches.  Refer to Column 3 line 26 to Column 13 line 55.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include control by setting one or more control entries to a plurality of switches relaying, by referring to the one or more control entries, a packet input to and output from at least one ECU installed on the vehicle.  One would have been motivated to do so to using a routing table with entries to route packets between switches of ECUs, thereby facilitating data communication between ECU and switches.
Paraskevas et al also do not disclose set a second control entry with a timeout value for detecting the packet transmitted from the at least one ECU, triggered by a frequency of communication of the at least one ECU exceeding a predetermined threshold value…; based on detecting a timeout of the second control entry, determine that the at least one ECU is failed and switch the communication path over to a path to an alternative ECU among the at least one ECU in response to detecting that the packet transmitted from the at least one ECU is interrupted in the plurality of switches connected to the plurality of switches performing the communication, and determine that a communication path is abnormal and switch over communication between the at least one ECU to an alternative communication path in response to detecting that the packet transmitted from the at least one ECU is interrupted between the plurality of switches on the communication path between the at least one ECU.
K et al disclose in Figures 1-10 (Section 0043) that when the communication path between the switch 120 and the service node 140 fails, switch 120 does not receive traffic coming from the service node 140 and a failure detect flow entry is created, which indicates that service node 140 has failed.  If the communication path does not recover within a specified period of time, such as within the idle timeout value (claimed “second control entry with a timeout value …; based on detecting a timeout of the second control entry…”) programmed in the failure detect flow entry, the failure detect flow entry times out.  This results in switch 120 removing the failure detect flow entry.  Refer to Sections 0035-0095.  By applying to K et al Paraskevas et al: since Paraskevas et al disclose that when the frequency of messages exceeds a threshold, the ECU has experienced a failure and K et al discloses that an idle timeout value occurs after a node experiences a failure to allow for recovery time, the ECU of with a timeout value …; based on detecting a timeout of the second control entry…”).  Miyauchi discloses in Figures 1-15 a network with a plurality of ECUs and a plurality of switches; when an ECU fails, traffic is switched over to a backup ECU (claimed “determine that the at least one ECU is failed and switch the communication path over to a path to an alternative ECU among the at least one ECU in response to detecting that the packet transmitted from the at least one ECU is interrupted in the plurality of switches connected to the plurality of switches performing the communication”) and when an ECU fails, traffic is switched over to a backup ECU and traffic can be routed from the path comprising the failed ECU and corresponding switches to the path comprising the backup ECU and corresponding switches (claimed “switch over communication between the at least one ECU to an alternative communication path  in response to detecting that the packet transmitted from the at least one ECU is interrupted between the plurality of switches on the communication path between the at least one ECU”).  Refer to Sections 0053-0129.  By applying K et al and Enosaki et al to Miyauchi et al: if the timer of K et al and Enosaki et al timeout, the switch/ECU has failed, and a recovery process begins, such as rerouting traffic to an alternate ECU/alternate path, as disclosed by Miyauchi et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein set a second control entry with a timeout value for detecting the packet transmitted from the at least one ECU, triggered by a frequency of communication of the at least one ECU exceeding a predetermined threshold value…; based on detecting a timeout of the second control entry, determine that the at least one ECU is failed and switch the communication path over to a path to an alternative ECU among the at least one ECU in response to detecting that the packet transmitted from the at least one ECU is interrupted in the plurality of switches connected to the plurality of switches performing the and switch over communication between the at least one ECU to an alternative communication path  in response to detecting that the packet transmitted from the at least one ECU is interrupted between the plurality of switches on the communication path between the at least one ECU.  One would have been motivated to do so to set a timeout period after a failure is detected to allow for recovery and since ECUs have a standard timeout period, wherein when the timeout period is reached, ECU failure is detected and data communication can be performed on an alternate ECU and alternate path to prevent further data interruption.  
Referring to claim 9, Paraskevas et al disclose in Figures 1-3 a monitoring method in a control apparatus (ECU, CPU, or vehicle control logic circuit; Section 0025 lines 7-15) including a control part (in ECU, CPU, or vehicle control logic circuit; Section 0025 lines 7-15) that controls communication in a vehicle … to a plurality of switches relaying … a packet input to and output from at least one ECU installed on the vehicle, the method comprising: by the control apparatus,
Setting a second control entry … for detecting the packet transmitted from the at least one ECU, triggered by that a frequency of communication of the at least one ECU exceeding a predetermined threshold value.
Determining any one of failure of the at least one ECU and a fault of a communication path according to combination of the plurality of switches and a plurality of ports in which interruption of the packet transmitted from the at least one ECU is detected.
…
Determining that the at least one ECU is failed … in response to detecting that the packet transmitted from the at least one ECU is interrupted in the plurality of switches connected to the at least one ECU performing the communication.  

Paraskevas et al do not disclose a monitoring method in a control apparatus including a control part that controls communication in a vehicle … to a plurality of switches relaying … a packet input to and output from an at least one ECU installed on the vehicle, the method comprising: by the control apparatus, …
Paraskevas et al also do not disclose a monitoring method in a control apparatus including a control part that controls communication in a vehicle by setting one or more control entries to a plurality of switches relaying, by referring to the one or more control entries, a packet input to and output from an at least one ECU installed on the vehicle, the method comprising: by the control apparatus, …  
Paraskevas et al also do not disclose setting a second control entry with a timeout value for detecting the packet transmitted from the at least one ECU, triggered by a frequency of communication of the at least one ECU exceeding a predetermined threshold value…; wherein the method further comprises: determining that the at least one ECU is failed and switch the communication path over to a path to an alternative ECU among the at least one ECU in response to detecting that the packet transmitted from the at least one ECU is interrupted in the plurality of switches connected to the plurality of switches performing the communication, and determining that a communication path is abnormal and switch over communication between the at least one ECU to an alternative communication path  in response to detecting that the packet transmitted from the at least one ECU is interrupted between the plurality of switches on the communication path between the at least one ECU.
Refer to the rejection of claim 1.
Referring to claim 10, Paraskevas et al disclose in Figures 1-3 a non-transitory computer-readable recording medium (main or auxiliary or remote memory; Section 0025 lines 7-15) storing a control apparatus (ECU, CPU, or vehicle control logic circuit; Section 0025 lines 7-15) including a control part (in ECU, CPU, or vehicle control logic circuit; Section 0025 lines 7-15) that controls communication (ECU, CPU, or vehicle control logic circuit executes instructions of main or auxiliary or remote memory; Section 0025 lines 7-15) in a vehicle … to a plurality of switches relaying … a packet input to and output from an at least one ECU installed in the vehicle, to execute processes, the processes comprising:
Setting a second control entry … for detecting the packet transmitted from the at least one ECU, triggered by that a frequency of communication of the at least one ECU exceeding a predetermined threshold value.
Determining any one of failure of the at least one ECU and a fault of a communication path according to combination of the plurality of switches and a plurality of ports in which interruption of the packet transmitted from the at least one ECU is detected.
…
Determining that the at least one ECU is failed … in response to detecting that the packet transmitted from the at least one ECU is interrupted in the plurality of switches connected to the at least one ECU performing the communication.  
Determining that a communication path is abnormal … in response to detecting that the packet transmitted from the at least one ECU is interrupted between the switches on the communication path between the plurality of switches on the communication path between the at least one ECU.  
Paraskevas et al do not disclose a non-transitory computer-readable recording medium storing a program for causing a computer installed in a control apparatus including a control part that controls communication in a vehicle … to a plurality of switches relaying … a packet input to and output from an at least one ECU installed in the vehicle, to execute processes, the processes comprising: …  
by setting one or more control entries to a plurality of switches relaying, by referring to the one or more control entries, a packet input to and output from an at least one ECU installed in the vehicle, to execute processes, the processes comprising: … 
Paraskevas et al also do not disclose set a second control entry with a timeout value for detecting the packet transmitted from the at least one ECU, triggered by a frequency of communication of the at least one ECU exceeding a predetermined threshold value…; wherein the process further comprises: based on detecting a timeout of the second control entry, determine that the at least one ECU is failed and switch the communication path over to a path to an alternative ECU among the at least one ECU in response to detecting that the packet transmitted from the at least one ECU is interrupted in the plurality of switches connected to the plurality of switches performing the communication, and determine that a communication path is abnormal and switch over communication between the at least one ECU to an alternative communication path  in response to detecting that the packet transmitted from the at least one ECU is interrupted between the plurality of switches on the communication path between the at least one ECU.  Refer to the rejection of claim 1.
Referring to claims 2 and 16, Paraskevas et al disclose in Figures 1-3 wherein the at least one processor is further configured to execute (step 213) a predetermined function recovery process according to a result of the determination.  Step 209: ECU monitors traffic to/from ECU, which includes monitoring the frequency of messages to/from ECU.  Step 211: if the frequency of messages to/from ECU is outside the boundary Min <= freq <= Max, which includes that the frequency of the messages exceeds the threshold freq > Max, an intrusion is detected and ECU takes corrective actions to remediate the intrusion in step 213.  The remedial action in step 213 can include transmitting an audio and/or visual alert to the vehicle driver warning them of a potential attack and the possible loss of 
Referring to claims 3, 11, and 17, Paraskevas et al do not disclose wherein the at least one processor is further configured to set an idle timeout value of the second control entry based on a standard communication interval of the at least one ECU after the frequency of communication of the at least one ECU exceeds the predetermined threshold value.
K et al disclose in Figures 1-10 (Section 0043) that when the communication path between the switch 120 and the service node 140 fails, switch 120 does not receive traffic coming from the service node 140 and a failure detect flow entry is created, which indicates that service node 140 has failed.  If the communication path does not recover within a specified period of time, such as within the idle timeout value (claimed “an idle timeout value”) programmed in the failure detect flow entry, the failure detect flow entry times out.  This results in switch 120 removing the failure detect flow entry.  Refer to Sections 0035-0095.  By applying to K et al Paraskevas et al: since Paraskevas et al disclose that when the frequency of messages exceeds a threshold, the ECU has experienced a failure (refer to the rejection of claim 1) and K et al discloses that an idle timeout value occurs after a node experiences a failure to allow for recovery time, the ECU of Paraskevas can set an idle timeout value after ECU experiences a failure to allow for recovery time.  Enosaki et al also disclose in Sections 0009, 0081, 0083, 0108 and 0112, 0115 wherein a ECU has a predetermined timeout value such as 5 seconds (Section 0009; claimed “idle timeout value of the second control entry based on a standard communication interval of the at least one ECU”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one processor is further configured to set an idle timeout value of the second control entry based on a standard communication interval of the at least one ECU after the frequency of communication of the at least one ECU exceeds the predetermined threshold value.  One would have been motivated to do so to set an idle timeout period after a failure is detected to allow for recovery and since ECUs have a standard timeout period.
Referring to claims 6, 14, and 20, Paraskevas et al disclose in Figures 1-3 wherein the at least one processor is further configured to set a third control entry (storing in a memory device a record of detected anomaly (e.g., date of intrusion, type of anomaly, ID of corrupted ECU, etc.)) which is validated under a condition that a frequency of communication between the at least one ECU exceeds the predetermined threshold value and detect the packet transmitted from the at least one ECU, instead of setting the second control entry (generating an interrupt signal to discontinue any further exchange of data by the compromised controller) for detecting the packet transmitted from the at least one ECU, triggered by that the frequency of communication of the at least one ECU exceeding the predetermined threshold value.  Step 211: if the frequency of messages to/from ECU is outside the boundary Min <= freq <= Max, which includes that the frequency of the messages exceeds the threshold freq > Max, an intrusion is detected and ECU takes corrective actions to remediate the intrusion in step 213.  The remedial action in step 213 can include generating an interrupt signal to discontinue any further exchange of data by the compromised controller; or storing in a memory device a record of detected anomaly (e.g., date of intrusion, type of anomaly, ID of corrupted ECU, etc.) (claimed “set a third control entry which is validated under a condition that a frequency of communication between the at least one ECU exceeds the predetermined threshold value and detects the packet transmitted from the at least one ECU”; since the record of detected anomaly is stored/validated when the frequency of messages exceeds the threshold freq > Max).  Since the remedial action in step 213 can include generating an interrupt signal to discontinue any further exchange of data by the compromised controller; or storing in a memory device a record of detected anomaly (e.g., date of intrusion, type of anomaly, ID of corrupted 
Referring to claims 7 and 15, Paraskevas et al disclose in Figures 1-3 wherein the at least one processor is further configured to perform (step 213) a fault report to a predetermined management apparatus (Section 0037: governing system controller, IPS, manufacturer’s or service provider’s remote server, ) when any one of failure of the at least one ECU (Figure 2: failure of ECU 112B, ECU 112D, and ECU 112E) and a fault of a communication path) and an abnormality of the communication path (Figure 2: path between ECU 112B and ECU 112D and path between ECU 112B and ECU 112E) between the at least one ECU is detected.  As shown in Figure 2 when an intrusion is caused by device 111 invading ECU 112B: ECU 112B cannot send legitimate network traffic to ECU 112D so both ECU 112B and ECU 112D have failed (claimed “failure of the ECU(s)”) and the path between ECU 112B and ECU 112D has failed (claimed “abnormality of the communication path(s)”); also device 111 uses ECU 12B to inundate ECU 112E with excessive demands so ECU 112E has failed (failure of the ECU(s)”) and the path between ECU 112B and ECU 112E has failed (claimed “abnormality of the communication path(s)”).  Section 0037: the remedial action in step 213 can include notifying a governing system controller or IPS of the failure/abnormality; or transmitting an electronic alert to a manufacturer’s or service provider’s remote server indicating the detection of an anomaly and potential attack.  Refer to Sections 0019-0041.
Referring to claim 8, Paraskevas et al disclose in Figures 1-3 an in-vehicle communication system (Figure 1), comprising:
The plurality of switches which relay a plurality of packets input to and output from the at least one ECU installed on the vehicle … ; and the control apparatus according to claim 1.
by referring to the one or more control entries…
Parakevas et al also do not disclose … the control apparatus according to claim 1.  Refer to the rejection of claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2015/0232094 to Sudou et al disclose in Figures 1-9 a vehicle driving control apparatus with a plurality of ECUs and switches controlled by a control apparatus, wherein the control apparatus acquires an actual relative speed of the target vehicle to the own vehicle, sets a target acceleration of the own vehicle, detects occurrence of an event which causes the target acceleration set by the setting means to discontinuously change, and corrects the relative speed gain.  Refer to Sections 0029-0144.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
August 9, 2021